Citation Nr: 1826659	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-26 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date for service connection for coronary artery disease (CAD) prior to March 8, 1996.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.

This claim comes before the Board of Veterans Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.

At the hearing, the Veteran submitted additional evidence and waived initial RO consideration. See 38 C.F.R. § 20.1304(c). Other additional evidence has been received since an April 2014 statement of the case (SOC). This evidence is not pertinent to the claim; thus, remand for RO consideration is not necessary. Id.


FINDING OF FACT

There was no earlier compensation claim pertaining to the heart prior to March 8, 1996, which is the current effective date for the award of service connection for CAD status post myocardial infarction.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 8, 1996, for an award of service connection for CAD status post myocardial infarction have not been met.  38 U.S.C. §§ 5107, 5110 (2011); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

However, in cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i).  

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include CAD, was added to the list of presumptive disabilities on August 31, 2010.  75 Fed. Reg. 53202 (Aug. 31, 2010).  Notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.  

The regulation applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c).

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease. The regulation applies to a claim for compensation where either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date entitlement arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

Additionally, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C. § 5110(g); 38 C.F.R. § 3.114(a).  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law.  38 C.F.R. § 3.114(a)(3).  As noted above, ischemic heart disease was added to the list of diseases subject to service connection on a presumptive basis, effective August 31, 2010. 

Analysis

The Veteran states that he is entitled to an effective date for service connection for CAD of May 1, 1995, the date of his heart attack, or at least of September 1995, when he had heart surgery.  

To summarize the legal provisions outlined above, in this case, the earliest VA can grant an effective date for a disability is the date VA received a service connection claim.  The Veteran filed claims with VA on March 8, 1996.  In developing these claims, the Board obtained VA treatment records showing the Veteran's treatment for CAD.  As a result, VA considered whether service connection for CAD was warranted.  Service connection was granted in an October 2002 rating decision with a July 9, 2001 effective date.  In a February 2003 rating decision, the effective date was set earlier to March 5, 2001.  And later, after a special review, an effective date of March 8, 1996 was assigned in the April 2003 rating decision based on Nehmer and 38 C.F.R. § 3.816.

The Veteran had not filed a claim for service connection for CAD or other heart condition prior to March 8, 1996.  He did file several earlier claims over the years, including service connection claims, but they pertained to the knees, malaria, respiratory and urinary conditions.  Thus, even though the Veteran had earlier treatment for CAD, March 8, 1996 is the earliest effective date that can be assigned under the laws passed by Congress and regulations promulgated by VA, including under Nehmer.  38 C.F.R. §§ 3.400, 3.816.

At the Board hearing, the Veteran's representative cited to 38 C.F.R. § 3.400(o)(2) as grounds for an earlier effective date of May 1, 1995 because the condition onset within the year prior to the date on which service connection was filed.  However, 38 C.F.R. § 3.400(o)(2) by its terms applies only to claims for increased ratings, and not to claims for service connection.  See, e.g., Harper v. Brown, 10 Vet. App. 125 (1997) (stating that 38 C.F.R. § 3.400(o)(2) is effective only where a claim for an increased in a service-connected disability precedes the claim by less than a year from when the claim is received).  The provision is thus not applicable to this case.

Therefore, the current effective date of March 8, 1996, is the earliest date warranted because this was the date of the earliest heart-related claim.  The standard effective date provisions, the liberalizing law provisions and the Nehmer provisions do not provide for an earlier effective date.  Accordingly, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and an earlier effective date is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R.
§ 3.102.


ORDER

An effective date prior to March 8, 1996 for the award of service connection for CAD is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


